Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Non-Final Rejection filed 03/23/2021.  Claims 21-40 are pending and have been examined.
The information disclosure statement (IDS) submitted on 03/23/2021 was considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on 03/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,708,472 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments with respect to claims 21-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Design Application No. 29/609,547 and European Community Design Application No. 003569169-0003, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Accordingly, claims 21-40 are not entitled to the benefit of the prior-filed applications.  The priority date for claims 21-40 is 08/14/2017.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 21, 22 and 24-40 are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0219254), herein Hu, in view of Siminoff et al. (US 2018/0249134), herein Siminoff ‘134, in view of Siminoff et al. (US 2016/0191864), herein Siminoff ‘864, in view of Siminoff et al. (US 2017/0251035), herein Siminoff ‘035.
Consider claim 21, Hu clearly teaches a video doorbell comprising:

a device housing including a front face, the device housing having an elongated shape with a first rounded semi-circular end, a second rounded semi-circular end opposite the first rounded semi-circular end, and a straight portion disposed between the first rounded semicircular end and the second rounded semi-circular end , the device housing further including a top half portion having the first rounded semi-circular end and a bottom half portion having the second rounded semi-circular end, the straight portion having a maximum width that is substantially equal to a maximum diameter of the first rounded semi-circular end and a maximum diameter of the second rounded semi-circular end; (Fig. 2: Housing 10 of doorbell device 1, [0020].)

a button assembly extending through the front face of the device housing and positioned in the bottom half portion, the button assembly being (Fig. 2: Doorbell button 130, [0020]) and including:

a button top; (Fig. 2: Doorbell button 130, [0020]) and

and a camera module extending through the front face of the device housing, the camera module positioned in the top half portion of the device housing, the camera module including a lens assembly being concentric with the first rounded semi-circular end. (Fig. 2: Second camera lens 124, [0020])

However, Hu does not explicitly teach a flexible gasket mounted to the button top and having edges that radially extend beyond sides of the button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, the flexible gasket configured to deflect in response to a press on the button top of the button assembly; a button structure mounted to a center region of the flexible gasket and configured to be actuated in response to the press on the button top, the flexible gasket being disposed between the button top and the button structure; and at least one LED mounted to the flexible gasket and surrounding the button structure.

In an analogous art, Siminoff ‘134, which discloses a video doorbell device, clearly teaches:

a flexible gasket mounted to the button top and having edges that radially extend beyond sides of the button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, the flexible gasket configured to deflect in response to a press on the button top of the button assembly; (Figs. 4 and 23: Flexible translucent membrane 136 extends beyond the outer edges of button 133 and deflects in response to a button press, [0059], [0106], [0125].)

a button structure mounted to a center region of the flexible gasket and configured to be actuated in response to the press on the button top, the flexible gasket being disposed between the button top and the button structure; (Figs. 4, 17 and 23: Switch 1316 is actuated in response to a button press and is mounted in the center of flexible translucent membrane 136 so that the gasket 136 is disposed between the switch 1316 and button 133, [0117], [0125].)

at least one LED mounted to the flexible gasket and surrounding the button structure. (Fig. 18: LEDs 1314, [0106], [0115], [0129])


Siminoff ‘134 further discloses the button 133 may have various profiles ([0106]).  However, Hu combined with Siminoff ‘134 does not explicitly teach a button top being substantially concave.

In an analogous art, Siminoff ‘864, which discloses a video doorbell device, clearly teaches a button top being substantially concave. (Button 11 may be concave, [0048], [0061].)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hu combined with Siminoff ‘134 by a button top being substantially concave, as taught by Siminoff ‘864, to achieve the predictable result of using a concave button top to actuate a button.

However, Hu combined with Siminoff ‘134 and Siminoff ‘864 does not explicitly teach the lens assembly having a diameter that is substantially equal to a diameter of the button assembly.

In an analogous art, Siminoff ‘035, which discloses a video doorbell device, clearly teaches the lens assembly having a diameter that is substantially equal to a diameter of the button assembly. (Fig. 2: Button 133 has the same diameter as camera 134.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hu combined with Siminoff ‘134 and Siminoff ‘864 by the lens assembly having a diameter that is substantially equal to a diameter of the button assembly, as taught by Siminoff ‘035, to achieve the predictable result of housing both the camera and button assemblies.
	
claim 22, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the device housing further includes an interior back surface (Fig. 11 Siminoff ‘134), and wherein the video doorbell further comprises: a first logic board; (Camera board 1310, [0116] Siminoff ‘134) a rechargeable battery electrically coupled to the first logic board, wherein the rechargeable battery is disposed between the first logic board and the interior back surface of the device housing; (Fig. 11: Rechargeable battery 185, [0110] Siminoff ‘134) and a second logic board disposed between the button assembly and the first logic board. (Fig. 13: Flex circuit 1312d is disposed between the button 1316 and camera board 1310, [0118] Siminoff ‘134.)

Consider claim 24, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the front face further include a nontransparent area, and wherein the video doorbell further comprises: at least one IR sensor disposed behind the non-transparent area of the front face and configured to illuminate a field of view of the lens assembly with infrared light, wherein the nontransparent area is transparent to infrared light. (Fig. 7: Infrared light emitting elements 1308 and infrared-transparent lens 132a, [0116] Siminoff ‘134)

Consider claim 25, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the at least one IR sensor and the nontransparent area are disposed between the first rounded semi-circular end and the second rounded semi-circular end. (Fig. 2: The top and bottom of housing 10 are rounded semi-circular ends, Hu.)  (Fig. 7: infrared-transparent lens 132a is disposed between the top and bottom of the device, [0109] Siminoff ‘134.)

Consider claim 26, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the front face includes a first edge and a second edge, the first edge being disposed on the bottom half portion and the second edge being disposed on the top half portion. (Fig. 2, Hu)

Consider claim 27, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the flexible gasket has a top surface that is generally impermeable to water; the edges of the flexible gasket extend beyond sides of the button top to form a generally water tight seal with a second edge of the front face; ([0059] Siminoff ‘134) and the lens assembly includes a cover glass that forms a generally watertight seal with a third edge of the front face. (Clear dome 13 is made of glass, [0049], [0069], [0127] Siminoff ‘864.)

Consider claim 28, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the device housing further includes a bottom rim having at least one opening, and wherein the video doorbell further comprises: a speaker enclosed within the device housing, the speaker being disposed adjacent to the (Fig. 8: Speaker 20 is disposed behind audio aperture 7, [0065] Siminoff ‘864.)

Consider claim 29, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the speaker is disposed between the button assembly and an interior back surface of the device housing. (Fig. 17: Speaker assemblies 1318 are mounted behind button 1316, [0117], Siminoff ‘134.)

Consider claim 30, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the camera module and the button assembly are separated by a distance selected so as to ensure that a field of view of the camera module remains unobstructed when the press is applied on the button top. (Fig. 3, Hu) (Fig. 3, [00105] Siminoff ‘134)

Consider claim 31, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the video doorbell is configured to stream images captured by the camera module to a server, the server is configured to in accordance with detection of the press on the button top, push a wireless notification message to a user mobile application executed on a client device communicatively coupled to the server, and the user mobile application is configured to be activated automatically to display a user interface in response to receiving the wireless notification message pushed into the client device. ([0095]-[0097] Siminoff ‘134)

Consider claim 32, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the device housing is configured to be mounted such that the lens assembly of the camera module is located above the button assembly. (Fig. 3, Hu) (Fig. 3, [00105] Siminoff ‘134)

Consider claim 33, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the camera module further includes an image sensor array that is configured to capture images, and a wireless transceiver that is configured to exchange data with a remote server over one or more wireless communication networks. ([0095]-[0097] Siminoff ‘134)

Consider claim 34, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the device housing further includes rear exterior surface, and wherein the video doorbell further comprises a mounting plate having an access opening, wherein the mounting plate is mechanically coupled to the rear exterior surface of the device housing via one or more fastener structures, and the access opening is configured to let through one or more electrical wires and allow the one or more electrical wires to be electrically coupled to a plurality of wire terminals of the video doorbell. (Fig. 5, [0105] Siminoff ‘134)

claim 35, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the video doorbell further includes a substantially opaque area, and wherein the video doorbell further comprises: at least one IR illuminator covered by the substantially opaque area and configured to illuminate a field of view of the lens assembly with infrared light. (Fig. 7: Infrared light emitting elements 1308 and infrared-transparent lens 132a, [0116] Siminoff ‘134)

Consider claim 36, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the device housing further includes a doorbell system that is enclosed in the device housing and configured to ring a remote chime device in response to the press on the button top of the button assembly. ([0019] Hu)

Consider claim 37, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the button assembly is configured to initiate at least one of a chime or wireless notification in response to the press on the button top. ([0019] Hu) ([0095]-[0097] Siminoff ‘134)

Consider claim 38, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the video doorbell further includes a plurality of electronic components, the plurality of electronic components including a plurality of printed circuit boards (PCBs) arranged in parallel between an interior surface of the front face and an interior back surface of the device housing. (Fig. 14: Infrared board 1304, camera board 1310 and power board 1322, [0115] Siminoff ‘134)

Consider claim 39, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the maximum width of elongated shape of the device housing is less than a maximum length of the elongated shape and greater than a maximum thickness of the device housing. (Fig. 2, Hu)

Consider claim 40, Hu clearly teaches a video doorbell, comprising:

a device housing including a front face, the device housing having an elongated shape with a first rounded semi-circular end having a first maximum diameter and a first center, a second rounded semi-circular end having a second maximum diameter and a second center, and a straight portion disposed between the first rounded semi-circular end and the second rounded semi-circular end, the first center and the second center being along the same axis, and the second rounded semi-circular end being opposite the first rounded end, wherein the device housing further includes a top half portion having the first rounded semi-circular end and a bottom half portion having the second rounded semi-circular end, wherein the first maximum diameter and the second maximum diameter (Fig. 2: Housing 10 of doorbell device 1, [0020].)

a button assembly formed extending through the front face of the device housing and positioned in the bottom half portion, (Fig. 2: Doorbell button 130, [0020]) the button assembly including: 

a circular button top, the circular button top having a rear surface; (Fig. 2: Doorbell button 130, [0020]) and 

a camera module extending through the front face of the device housing, the camera module positioned in the top half portion of the device housing and proximate the first rounded end, wherein the camera module includes a lens assembly, (Fig. : First camera lens 114 or second lens 124, [0020])

wherein a distance between the first center and a midpoint of the device housing is the substantially the same as a distance between the second center and the midpoint of the device, (Fig. 2) and 

wherein the maximum width of the straight portion of the device housing is less than a maximum length of the elongated shape and greater than a maximum thickness of the device housing. (Fig. 2)

However, Hu does not explicitly teach a semi-translucent flexible gasket mounted to the rear surface of the circular button top, the flexible gasket coupling the circular button top to the device housing and having edges that extend radially beyond an outer edge of the circular button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, wherein the flexible gasket is configured to deflect in response to a press on the circular button top of the button assembly; and a button structure disposed within the device housing and coupled to a center region of the flexible gasket, the button structure configured to be actuated in response to the press on the circular button top, wherein the flexible gasket is disposed between the circular button top and the button structure; a plurality of LEDs mounted to the flexible gasket and surrounding the button structure.

In an analogous art, Siminoff ‘134, which discloses a video doorbell device, clearly teaches:

a semi-translucent flexible gasket mounted to the rear surface of the circular button top, the flexible gasket coupling the circular button top to the device housing and having edges that extend radially beyond an outer (Figs. 4 and 23: Flexible translucent membrane 136 extends beyond the outer edges of button 133 and deflects in response to a button press, [0059], [0106], [0125].) and

a button structure disposed within the device housing and coupled to a center region of the flexible gasket, the button structure configured to be actuated in response to the press on the circular button top, wherein the flexible gasket is disposed between the circular button top and the button structure; (Figs. 4, 17 and 23: Switch 1316 is actuated in response to a button press and is mounted in the center of flexible translucent membrane 136 so that the gasket 136 is disposed between the switch 1316 and button 133, [0117], [0125].)

a plurality of LEDs mounted to the flexible gasket and surrounding the button structure. (Fig. 18: LEDs 1314, [0106], [0115], [0129])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hu by a flexible gasket mounted to the button top and having edges that radially extend beyond sides of the button top, the edges of the flexible gasket including a first peripheral edge and a peripheral region located proximate to the first peripheral edge, the flexible gasket configured to deflect in response to a press on the button top of the button assembly; a button structure mounted to a center region of the flexible gasket and configured to be actuated in response to the press on the button top, the flexible gasket being disposed between the button top and the button structure; and at least one LED mounted to the flexible gasket and surrounding the button structure, as taught by Siminoff ‘134, for the benefit of preventing ingress of moisture around the button ([0059] Siminoff ‘134).

Siminoff ‘134 further discloses the button 133 may have various profiles ([0106]).  However, Hu combined with Siminoff ‘134 does not explicitly teach a circular button top being substantially concave and a speaker enclosed within the device housing, the speaker being disposed adjacent to the bottom rim.

In an analogous art, Siminoff ‘864, which discloses a video doorbell device, clearly teaches a circular button top being substantially concave; (Button 11 may be concave, [0048], [0061].) and a speaker enclosed within the device housing, the speaker being disposed adjacent to the bottom rim. (Fig. 8: Speaker 20 is disposed behind audio aperture 7, [0065] Siminoff ‘864.)


However, Hu combined with Siminoff ‘134 and Siminoff ‘864 does not explicitly teach the lens assembly has a diameter that is substantially equal to a diameter of the circular button top.

In an analogous art, Siminoff ‘035, which discloses a video doorbell device, clearly teaches the lens assembly has a diameter that is substantially equal to a diameter of the circular button top. (Fig. 2: Button 133 has the same diameter as camera 134.)

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hu combined with Siminoff ‘134 and Siminoff ‘864 by the lens assembly has a diameter that is substantially equal to a diameter of the circular button top, as taught by Siminoff ‘035, to achieve the predictable result of housing both the camera and button assemblies. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2016/0219254) in view of Siminoff et al. (US 2018/0249134) in view of Siminoff et al. (US 2016/0191864) in view of Siminoff et al. (US 2017/0251035) in view of Jeong (US 2017/0272706).
Consider claim 23, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 clearly teaches the rechargeable battery.

However, Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 does not explicitly teach the rechargeable battery is disabled from being charged in accordance with a determination that a temperature of the rechargeable battery is greater than a first threshold temperature, and a heater disposed in proximity to the rechargeable battery being enabled to heat the rechargeable battery in accordance with a determination that the temperature of the rechargeable battery is less than a second threshold temperature, the heater being disabled from heating the rechargeable battery in accordance with 

In an analogous art, Jeong, which discloses a video doorbell device, clearly teaches the rechargeable battery is disabled from being charged in accordance with a determination that a temperature of the rechargeable battery is greater than a first threshold temperature, and a heater disposed in proximity to the rechargeable battery being enabled to heat the rechargeable battery in accordance with a determination that the temperature of the rechargeable battery is less than a second threshold temperature, the heater being disabled from heating the rechargeable battery in accordance with a determination that the temperature of the rechargeable battery is not less than the second threshold temperature. ([0160])

Therefore, before the effective filing date of the claimed invention, it would have been obvious to one with ordinary skill in the art to modify the system of Hu combined with Siminoff ‘134, Siminoff ‘864 and Siminoff ‘035 by the rechargeable battery is disabled from being charged in accordance with a determination that a temperature of the rechargeable battery is greater than a first threshold temperature, and a heater disposed in proximity to the rechargeable battery being enabled to heat the rechargeable battery in accordance with a determination that the temperature of the rechargeable battery is less than a second threshold temperature, the heater being disabled from heating the rechargeable battery in accordance with a determination that the temperature of the rechargeable battery is not less than the second threshold temperature, as taught by Jeong, for the benefit of enabling use of the device in cold climates.

Conclusion
In the case of amending the claimed invention, applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JOHN R SCHNURR/           Primary Examiner, Art Unit 2425